DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/16/2022 has been entered.

 Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claims 1 – 4, 6, 8 – 19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 recites “wherein sides of the first touch electrodes extending in the first direction on an upper surface of the first touch electrodes facing away from the base substrate are inwardly recessed, outwardly protruding, or in the shape of sawteeth; and 
sides of the second touch electrodes extending in the second direction on an upper surface of the second touch electrodes facing away from the base substrate are inwardly recessed, outwardly protruding, or in a shape of sawteeth”. 
Applicant pointed out support on [0047] and [0056] on page 8 of remark. 
[0056] discloses By altering the shape of the upper surface of the first touch electrodes and/or the second touch electrodes facing away from the base substrate, visibility of the touch sensor can be reduced, thereby preventing a user from seeing the touch sensor on the OLED display device and avoiding influences on the display effect. In the meanwhile, the arrangement of the touch sensor can be further adapted to the available space in the OLED array substrate, thereby promoting integration of the touch sensor in the OLED array substrate.

Therefore, amended claim limitation is different from [0056].
Thus, claim 1 raised new matter issue. 
Claim 15 has same issue. 
Claims 2 – 4, 6, 8 – 14, 16 – 19 have same issue because of claim dependency.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1- 3, 13 - 17 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (U.S. Patent Publication 20210210559 A1) in view of Chen429 et al. (U.S. Patent Publication 20160322429 A1) in view of Yang et al. (U.S. Patent Publication 20150268761 A1).


    PNG
    media_image1.png
    661
    781
    media_image1.png
    Greyscale

Regarding claim 1, Chen discloses “An OLED array substrate, comprising: 
a base substrate; (Fig. 1. OLED)  
a planarization layer (Fig 5, OC photoresist layer, [0045] [0046]) on the base substrate and covering the transistor; 
a touch sensor (Figs. 1, 5, touch electrodes 102 has 103, 104) on a side of the planarization layer facing away from the base substrate; ([0027] [0032]) and 
wherein, the touch sensor (Fig. 1, 02) comprises first touch electrodes (Fig. 1, touch electrodes 103) and second touch electrodes (Fig. 1, touch electrodes 103, 104) insulated from each other, and 
Chen does not disclose “a transistor on the base substrate;
a pixel definition layer on a side of the planarization layer facing away from the base substrate and comprising a plurality of openings, 
wherein the touch sensor is between the pixel definition layer and the planarization layer, and 
an orthogonal projection of the touch sensor on the base substrate overlaps an orthogonal projection of the pixel definition layer on the base substrate
wherein the first touch electrodes extend in a first direction, and the second touch electrodes extend in a second direction, and the first direction is perpendicular to the second direction. 
wherein sides of the first touch electrodes extending in the first direction on an upper surface of the first touch electrodes facing away from the base substrate are inwardly recessed, outwardly protruding, or in the shape of sawteeth; and 
sides of the second touch electrodes extending in the second direction on an upper surface of the second touch electrodes facing away from the base substrate are inwardly recessed, outwardly protruding, or in a shape of sawteeth”.
Chen429 discloses “a transistor on the base substrate; ([0007] “the thin film transistor (TFT) array substrate”)
a pixel definition layer (Fig, 1, pixel design layer 16, [0067] [0069]) on a side of the planarization layer (Fig 1. planarization layer (PLN) 22) facing away from the base substrate and comprising a plurality of openings, ([0061] [0063] [0067]) 
wherein the touch sensor (Fig.1 , the sensing electrode 18, [0067]) is between the pixel definition layer (Fig, 1, pixel design layer 16) and the planarization layer, (Fig 1. planarization layer (PLN) 22) and 
an orthogonal projection of the touch sensor on the base substrate overlaps an orthogonal projection of the pixel definition layer on the base substrate (Fig. 1 shows orthogonal projection of sensing electrode 18 is overlap with orthogonal projection of pixel design layer 16) 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate planarization layer by Chen429 into device of Chen.  The suggestion/motivation would have been to save manufacturing cost. (Chen429: [0006])
Chen and Chen429 do not disclose “wherein the first touch electrodes extend in a first direction, and the second touch electrodes extend in a second direction, and the first direction is perpendicular to the second direction. 
wherein sides of the first touch electrodes extending in the first direction on an upper surface of the first touch electrodes facing away from the base substrate are inwardly recessed, outwardly protruding, or in the shape of sawteeth; and 
sides of the second touch electrodes extending in the second direction on an upper surface of the second touch electrodes facing away from the base substrate are inwardly recessed, outwardly protruding, or in a shape of sawteeth”.
Yang discloses “wherein the first touch electrodes extend in a first direction, (Fig. 3, electrode 2 on horizonal direction) and the second touch electrodes extend in a second direction, (Fig. 3, electrode 1 on vertical direction) and the first direction is perpendicular to the second direction.  
wherein sides of the first touch electrodes extending in the first direction (Fig. 3, electrode 2 on horizonal direction) on an upper surface of the first touch electrodes facing away from the base substrate are inwardly recessed, ([0030] “a driving electrode unit 2 is provided with four inwardly recessed gaps in which adjacent driving electrode units 2 are bridged in series. The pattern of sensing electrode units 1 and the pattern of driving electrode units 2 are complementally matching to together form an ITO pattern in one pixel unit. Therefore, there are various possible instances for gap patterns of the driving electrode units and there are various possible instances for the pattern formed by driving electrode units” [0027] [0037] [0009] [0018], Claim limitation use the language “or”. reference teach “inwardly recessed” will satisfy claim limitation.) outwardly protruding, or in the shape of sawteeth; and 
sides of the second touch electrodes extending in the second direction on an upper surface of the second touch electrodes facing away from the base substrate are inwardly recessed, outwardly protruding, or in a shape of sawteeth”. ([0044] “a sensing electrode unit, four inwardly recessed gaps are provided in a driving electrode unit, and the pattern of sensing electrode units and the pattern of driving electrode units are complementally matching and do not contact each other, which reduces resistance value of driving electrode units, increases the coupling capacitance of the capacitive touch panel, and enhances the capacitive touch panel's waterproof, overhanging and jamming-proof effects” Claim limitation use the language “or”. reference teach “inwardly recessed” will satisfy claim limitation [0009] [0018] [0027] [0037]) 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate electrode shape by Yang into device of Chen and Chen429.  The suggestion/motivation would have been to different design choice. (Yang: [0030])
Regarding claim 2, Chen, Chen429 and Yang disclose wherein the first touch electrodes and the second touch electrodes are located in different layers, and wherein the touch sensor further comprises a dielectric layer disposed between the first touch electrodes and the second touch electrodes, by which the first touch electrodes and the second touch electrodes are insulated from each other. (Chen [0041] [0042]) 
Regarding claim 3, Chen, Chen429 and Yang disclose wherein the first touch electrodes are strip electrodes extending in a first direction, and the second touch electrodes are strip electrodes extending in a second direction, (Chen [0041] [0042]). (Chen [0041] [0042])
Regarding claim 13, Chen, Chen429 and Yang disclose A touch display device, comprising the OLED array substrate according to claim 1. (Chen [0026]) 
Regarding claim 14, Chen, Chen429 and Yang disclose The touch display device according to claim 13, further comprising a flexible encapsulation layer for encapsulating the OLED array substrate. (Chen [0034] – [0036] [0028]) 
Regarding claim 15, claim 15 is rejected for same reason as claim 1.
Regarding claim 16, Chen, Chen429 and Yang disclose wherein forming first touch electrodes and second touch electrodes insulated from each other comprises: depositing a first conductive material layer on the base substrate on which the planarization layer has been formed, and forming by one patterning process an anode and strip-shaped first touch electrodes; (Chen [0041] [0042])
forming a dielectric layer on the base substrate on which the first touch electrodes have been formed; (Chen [0041] [0042])
and depositing a second conductive material layer on the base substrate on which the dielectric layer has been formed, and forming by a patterning process strip-shaped second touch electrodes intersecting the first touch electrodes. (Chen [0041] [0042])
Regarding claim 17, Chen, Chen429 and Yang disclose wherein forming first touch electrodes and second touch electrodes insulated from each other comprises: depositing a first conductive material layer on the base substrate on which the planarization layer has been formed, and forming strip-shaped first touch electrodes by a patterning process; (Chen [0041] [0042] [0043])
forming a dielectric layer on the base substrate on which the first touch electrodes have been formed; (Chen [0041] [0042] [0043])
and depositing a second conductive material layer on the base substrate on which the dielectric layer has been formed, (Chen [0041] [0042] [0043]) and forming by one patterning process an anode and strip-shaped second touch electrodes intersecting the first touch electrodes. (Chen [0041] [0042] [0043])

Claims 4 is rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (U.S. Patent Publication 20210210559 A1) in view of Chen429 et al. (U.S. Patent Publication 20160322429 A1) in view of Yang et al. (U.S. Patent Publication 20150268761 A1) in view of Weng et al. (US 2018/0046298 A1) and in view of Kim et al. (US 2013/0181925 A1).
Regarding claim 4, Chen, Chen429 and Yang do not disclose “wherein the touch sensor further comprises a dielectric layer, by which the first touch electrodes and the second touch electrodes are insulated from each other; 
wherein the first touch electrodes are strip electrodes extending in a first direction, and the second touch electrodes comprise block electrodes arranged in a matrix between the strip electrodes of the first touch electrodes and bonding wires electrically connected to adjacent block electrodes in a second direction; and 
wherein the first touch electrodes and the block electrodes are located in a same layer, and the bonding wires are located in a different layer from the first touch electrodes and the block electrodes”. 
Weng discloses “wherein the touch sensor further comprises a dielectric layer, [0030] by which the first touch electrodes and the second touch electrodes are insulated from each other; ([0028] – [0032])
wherein the first touch electrodes are strip electrodes extending in a first direction, ([0033]) and the second touch electrodes comprise block electrodes arranged in a matrix between the strip electrodes of the first touch electrodes and bonding wires electrically connected to adjacent block electrodes in a second direction, ([0033]) and 
wherein the first touch electrodes and the block electrodes are located in a same layer, ([0033] [0035]) and 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate dielectric layer by Weng into device of Chen and Chen429.  The suggestion/motivation would have been to save manufacturing cost. (Weng: [0011])
Chen, Chen429, Yang and Weng do not disclose “the bonding wires are located in a different layer from the first touch electrodes and the block electrodes”. 
Kim discloses “the bonding wires are located in a different layer from the first touch electrodes and the block electrodes”. ([0010] – [0012] [0034]) 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate bonding wires by Kim into device of Chen, Chen429, Yang and Weng.  The suggestion/motivation would have been to provide connection. (Kim: [0010])

Alternately, claims 1, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (U.S. Patent Publication 20210210559 A1) in view of Ye et al. (U.S. Patent Publication 20190012022 A1) in view of Yang et al. (U.S. Patent Publication 20150268761 A1).


    PNG
    media_image2.png
    445
    714
    media_image2.png
    Greyscale

Regarding claim 1, Chen discloses “An OLED array substrate, (Fig. 1. OLED)  comprising: 
a base substrate; (Fig 1, substrate 10. [0026]) 
a planarization layer (Fig 5, OC photoresist layer, [0045] [0046]) on the base substrate; 
a touch sensor  (Figs. 1, 5, touch electrodes 102 has 103, 104) on a side of the planarization layer facing away from the base substrate; ([0027] [0032]) and 
wherein, the touch sensor (Fig. 1, 02) comprises first touch electrodes (Fig. 1, touch electrodes 103) and second touch electrodes (Fig. 1, touch electrodes 103, 104) insulated from each other, and 
Chen does not disclose “a transistor on the base substrate;
a pixel definition layer on a side of the planarization layer facing away from the base substrate and comprising a plurality of openings, 
wherein the touch sensor is between the pixel definition layer and the planarization layer, and 
an orthogonal projection of the touch sensor on the base substrate overlaps an orthogonal projection of the pixel definition layer on the base substrate
wherein the first touch electrodes extend in a first direction, and the second touch electrodes extend in a second direction, and the first direction is perpendicular to the second direction. 
wherein sides of the first touch electrodes extending in the first direction on an upper surface of the first touch electrodes facing away from the base substrate are inwardly recessed, outwardly protruding, or in the shape of sawteeth; and 
sides of the second touch electrodes extending in the second direction on an upper surface of the second touch electrodes facing away from the base substrate are inwardly recessed, outwardly protruding, or in a shape of sawteeth”.
Ye discloses “a transistor on the base substrate; ([0007] “an array substrate having a source-drain electrode layer” [0025] [0026]) 
a pixel definition layer (Fig, 1, pixel definition layer 103 [0022]) on a side of the planarization layer (Fig 1. an organic planarization layer 102 [0022]) facing away from the base substrate and comprising a plurality of openings, ([0022] [0023] [0024]) 
wherein the touch sensor (Fig.1 , touch electrode layer 104, [0022]) is between the pixel definition layer (Fig, 1, pixel definition layer 103 [0022])  and the planarization layer, (Fig 1. an organic planarization layer 102 [0022]) and an orthogonal projection of the touch sensor on the base substrate overlaps an orthogonal projection of the pixel definition layer on the base substrate”. (Fig. 1 shows orthogonal projection of touch electrode layer 104 is overlap with orthogonal projection of pixel definition layer 103) 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate planarization layer by Ye into device of Chen.  The suggestion/motivation would have been to save manufacturing cost. (Ye: [0011])
Chen and Ye do not disclose “wherein the first touch electrodes extend in a first direction, and the second touch electrodes extend in a second direction, and the first direction is perpendicular to the second direction. 
wherein sides of the first touch electrodes extending in the first direction on an upper surface of the first touch electrodes facing away from the base substrate are inwardly recessed, outwardly protruding, or in the shape of sawteeth; and 
sides of the second touch electrodes extending in the second direction on an upper surface of the second touch electrodes facing away from the base substrate are inwardly recessed, outwardly protruding, or in a shape of sawteeth”.
Yang discloses “wherein the first touch electrodes extend in a first direction, (Fig. 3, electrode 2 on horizonal direction) and the second touch electrodes extend in a second direction, (Fig. 3, electrode 1 on vertical direction) and the first direction is perpendicular to the second direction.  
wherein sides of the first touch electrodes extending in the first direction (Fig. 3, electrode 2 on horizonal direction) on an upper surface of the first touch electrodes facing away from the base substrate are inwardly recessed, ([0030] “a driving electrode unit 2 is provided with four inwardly recessed gaps in which adjacent driving electrode units 2 are bridged in series. The pattern of sensing electrode units 1 and the pattern of driving electrode units 2 are complementally matching to together form an ITO pattern in one pixel unit. Therefore, there are various possible instances for gap patterns of the driving electrode units and there are various possible instances for the pattern formed by driving electrode units” [0027] [0037] [0009] [0018]) outwardly protruding, or in the shape of sawteeth; and 
sides of the second touch electrodes extending in the second direction on an upper surface of the second touch electrodes facing away from the base substrate are inwardly recessed, outwardly protruding, or in a shape of sawteeth”. ([0044] “a sensing electrode unit, four inwardly recessed gaps are provided in a driving electrode unit, and the pattern of sensing electrode units and the pattern of driving electrode units are complementally matching and do not contact each other, which reduces resistance value of driving electrode units, increases the coupling capacitance of the capacitive touch panel, and enhances the capacitive touch panel's waterproof, overhanging and jamming-proof effects” [0009] [0018] [0027] [0037]) 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate electrode shape by Yang into device of Chen and Ye.  The suggestion/motivation would have been to different design choice. (Yang: [0030])
Regarding claim 15, claim 15 is rejected for same reason as claim 1.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
 
Allowable Subject Matter
Claims 6, 8 – 12, 18 – 19 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(a), set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUN-NAN LIN whose telephone number is (571)272-5646. The examiner can normally be reached Monday - Thursday 7:30am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin C Lee can be reached on 571-2722963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHUN-NAN LIN/Primary Examiner, Art Unit 2693